Name: Commission Regulation (EEC) No 404/86 of 21 February 1986 abolishing the countervailing charge on clementines originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 45/28 Official Journal of the European Communities 22. 2. 86 COMMISSION REGULATION (EEC) No 404/86 of 21 February 1986 abolishing the countervailing charge on Clementines originating in Morocco the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the counter ­ vailing charge on imports of Clementines originating in Morocco can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 132/86 (3), as amended by Regulation (EEC) No 320/86 (4) introduced a countervailing charge on Clementines originating in Morocco ; Whereas for this product originating in Morocco there were no prices for six consecutive working days ; whereas HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 132/86 is hereby repealed. Article 2 This Regulation shall enter into force on 22 February 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 18 , 24 . 1 . 1986, p. 24. 4 OJ No L 39 , 14 . 2. 1986, p. 45 .